DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 12/8/2021. Claims 1, 6, 11, and 16 have been amended. Claims 1-20 are pending.
	The amendments have overcome the 35 U.S.C. 112(b) rejections, which are therefore withdrawn.
	The 35 U.S.C 101 rejections are withdrawn in view of the Examiner’s Amendment presented below.

Response to Arguments
Applicant’s arguments against the current prior art rejections have been fully considered and are persuasive in view of the current amendments. The prior art rejections are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Tatiana Rossin (Reg. no. 56,833) on 1/25/2022.

IN THE CLAIMS:
Please amend claims 1, 6, 11, and 16.
1. 	(Currently Amended) A channel encoding method, comprising:
obtaining, by a processor, a bit sequence 
    PNG
    media_image1.png
    27
    32
    media_image1.png
    Greyscale
, wherein 
    PNG
    media_image2.png
    28
    93
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    24
    23
    media_image3.png
    Greyscale
 is an 
    PNG
    media_image4.png
    17
    45
    media_image4.png
    Greyscale
 matrix, 
    PNG
    media_image5.png
    28
    117
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    24
    23
    media_image6.png
    Greyscale
 is a Kronecker product of a plurality (log2N) of matrices F2, and 
    PNG
    media_image7.png
    48
    61
    media_image7.png
    Greyscale
; N is a length of a mother code, 
    PNG
    media_image8.png
    27
    31
    media_image8.png
    Greyscale
 is a bit sequence obtained after an input bit sequence 
    PNG
    media_image9.png
    27
    25
    media_image9.png
    Greyscale
 is encoded based on locations of K to-be-encoded information bits in an encoding diagram that has a mother code length of N, and 
    PNG
    media_image10.png
    25
    21
    media_image10.png
    Greyscale
 is an N bit sequence generated based on the K to-be-encoded information bits; wherein K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and wherein the locations of the K to-be-encoded information bits comprise a row location index set 
    PNG
    media_image11.png
    16
    19
    media_image11.png
    Greyscale
indicating one or more rows in the encoding diagram to place the to-be-encoded information bits and a layer location index set M indicating one or more layers in the encoding diagram  to place the to-be-encoded information bits,  wherein
    PNG
    media_image12.png
    19
    73
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    24
    128
    media_image13.png
    Greyscale
, and wherein the layer location index set M is determined by the processor to decrease a bit error rate in encoding of the to-be-encoded information bits and a false alarm rate in decoding of the encoded information bits in a data communication system; and

    PNG
    media_image14.png
    27
    32
    media_image14.png
    Greyscale
to a receive end in the data communication system.

6.	(Currently Amended) An encoding apparatus, comprising:
an input interface circuit configured to obtain K to-be-encoded information bits, wherein K is an integer greater than or equal to 1;
a logic circuit configured to generate a bit sequence 
    PNG
    media_image1.png
    27
    32
    media_image1.png
    Greyscale
, wherein 
    PNG
    media_image2.png
    28
    93
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    24
    23
    media_image3.png
    Greyscale
 is an 
    PNG
    media_image4.png
    17
    45
    media_image4.png
    Greyscale
 matrix, 
    PNG
    media_image5.png
    28
    117
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    24
    23
    media_image6.png
    Greyscale
 is a Kronecker product of a plurality (log2N) of matrices F2, and 
    PNG
    media_image7.png
    48
    61
    media_image7.png
    Greyscale
; N is a length of a mother code, 
    PNG
    media_image8.png
    27
    31
    media_image8.png
    Greyscale
 is a bit sequence obtained after an input bit sequence 
    PNG
    media_image9.png
    27
    25
    media_image9.png
    Greyscale
 is encoded based on locations of the K to-be-encoded information bits in an encoding diagram that has a mother code length of N, M' layers and H' rows, and 
    PNG
    media_image10.png
    25
    21
    media_image10.png
    Greyscale
 is an N bit sequence generated based on the K to-be-encoded information bits; wherein K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and wherein the locations of the K to-be-encoded information bits comprise a row location index set 
    PNG
    media_image11.png
    16
    19
    media_image11.png
    Greyscale
 indicating one or more rows in the encoding diagram to place the to-be-encoded information bits in the encoding diagram and a layer location index set M indicating one or more layers in the encoding diagram  to place the to-be-encoded information bits,  wherein
    PNG
    media_image12.png
    19
    73
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    24
    128
    media_image13.png
    Greyscale
, and wherein the layer location index set M is determined to decrease a bit error rate in encoding of the to-be-encoded information bits and a false alarm rate in decoding of the encoded information bits in a data communication system; and

    PNG
    media_image15.png
    27
    31
    media_image15.png
    Greyscale
to a receive end in the data communication system.

11.	(Currently Amended) An encoding apparatus comprising:
a memory; and 
a processor coupled to the memory, wherein the processor is configured to generate a bit sequence 
    PNG
    media_image1.png
    27
    32
    media_image1.png
    Greyscale
, wherein 
    PNG
    media_image2.png
    28
    93
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    24
    23
    media_image3.png
    Greyscale
 is an 
    PNG
    media_image4.png
    17
    45
    media_image4.png
    Greyscale
 matrix, 
    PNG
    media_image5.png
    28
    117
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    24
    23
    media_image6.png
    Greyscale
 is a Kronecker product of  a plurality (log2N) of matrices F2, and 
    PNG
    media_image7.png
    48
    61
    media_image7.png
    Greyscale
; N is a length of a mother code, 
    PNG
    media_image8.png
    27
    31
    media_image8.png
    Greyscale
 is a bit sequence obtained after an input bit sequence 
    PNG
    media_image9.png
    27
    25
    media_image9.png
    Greyscale
 is encoded based on locations of K to-be-encoded information bits in an encoding diagram that has a mother code length of N, and 
    PNG
    media_image10.png
    25
    21
    media_image10.png
    Greyscale
 is an N bit sequence generated based on the K to-be-encoded information bits; wherein K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and wherein the locations of the K to-be-encoded information bits comprise a row location index set 
    PNG
    media_image11.png
    16
    19
    media_image11.png
    Greyscale
 indicating one or more rows in the encoding diagram to place the to-be-encoded information bits and a layer location index set M indicating one or more layers in the encoding diagram to place  the to-be-encoded information bits, wherein
    PNG
    media_image12.png
    19
    73
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    24
    128
    media_image13.png
    Greyscale
, and wherein the layer location index set M is determined to decrease a bit error rate in encoding of the to-be-encoded information bits and a false alarm rate in decoding of the encoded information bits in a data communication system;
sending, by the processor, the bit sequence 
    PNG
    media_image15.png
    27
    31
    media_image15.png
    Greyscale
to a receive end in the data communication system.

16.	(Currently Amended) A non-transitory machine readable medium comprising instructions that cause a data processing system to perform operations comprising:

generating a bit sequence 
    PNG
    media_image1.png
    27
    32
    media_image1.png
    Greyscale
, wherein 
    PNG
    media_image2.png
    28
    93
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    24
    23
    media_image3.png
    Greyscale
 is an 
    PNG
    media_image4.png
    17
    45
    media_image4.png
    Greyscale
 matrix, 
    PNG
    media_image5.png
    28
    117
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    24
    23
    media_image6.png
    Greyscale
 is a Kronecker product of a plurality (log2N) of matrices F2, and 
    PNG
    media_image7.png
    48
    61
    media_image7.png
    Greyscale
; N is a length of a mother code, 
    PNG
    media_image8.png
    27
    31
    media_image8.png
    Greyscale
 is a bit sequence obtained after an input bit sequence 
    PNG
    media_image9.png
    27
    25
    media_image9.png
    Greyscale
 is encoded based on locations of K to-be-encoded information bits in an encoding diagram that has a mother code length of N, and 
    PNG
    media_image10.png
    25
    21
    media_image10.png
    Greyscale
 is an N bit sequence generated based on the K to-be-encoded information bits; wherein K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and wherein the locations of the K to-be-encoded information bits comprise a row location index set 
    PNG
    media_image11.png
    16
    19
    media_image11.png
    Greyscale
 indicating one or more rows in the encoding diagram to place the to-be-encoded information bits and a layer location index set M indicating one or more layers in the encoding diagram to place the to-be-encoded information bits, wherein
    PNG
    media_image12.png
    19
    73
    media_image12.png
    Greyscale
, and 
    PNG
    media_image13.png
    24
    128
    media_image13.png
    Greyscale
, and wherein the layer location index set M is determined to decrease a bit error rate in encoding of the to-be-encoded information bits and a false alarm rate in decoding of the encoded information bits in a data communication system;
sending, by the data processing system, the bit sequence 
    PNG
    media_image15.png
    27
    31
    media_image15.png
    Greyscale
to a receive end in the data communication system.

Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Shen et al. (20160013887) discloses an encoder performs Polar code encoding on the to-be-encoded first information bit and a frozen bit, and then extracts, from the encoded second code word, the bit corresponding to the sequence number of the information bit index set and uses the bit as the second bit vector, where the information bit index set is determined in a Polar code construction process.

Niu et al. (NPL: “Polar Codes: Primary Concepts and Practical Decoding Algorithms”) discloses polar encoding in which hard messages propagated in a trellis are the estimation bits corresponding to the variable nodes designated as si,j, where i and j indicate the stage and level index in the trellis, respectively, 1 ≤ i ≤  n + 1, 1 ≤  j ≤  N.

However, with respect to independent claim 1, and similarly claims 6, 11, and 16, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “obtaining a bit sequence X1N, wherein X1N=D1NFN, FN is an N×N matrix, FN=F2⊗(log2(N)), FN is a Kronecker product of  plurality of (log2 N) matrices F2, and F = [ 10 11 ]; N is a length of a mother code, D1N is a bit 1N is encoded based on locations of K to-be-encoded information bits in an encoding diagram that has a mother code length of N, and u1N is an N bit sequence generated based on the K to-be-encoded information bits; K is an integer greater than or equal to 1, N is an integral power of m, and m is a positive integer greater than 1; and wherein the locations of the K to-be-encoded information bits comprise a row location index set H indicating one or more rows in the encoding diagram to place the to-be-encoded information bits and a layer location index set M indicating one or more layers in the encoding diagram to place the to-be-encoded information bits, wherein 0≤H≤N, and 0<M≤logm N−1”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-20 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111